Citation Nr: 1614332	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-24 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to service connection for bruxism for compensation purposes, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for a heart disability.

4.  Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to May 1991, December 1992 to July 1998, and from March 2003 to January 2009, including combat service in Iraq and his decorations include the Army Commendation Medal with "V" device and the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions promulgated in May 2010 and September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the TBI claim.  Accordingly, this issue is REMANDED to the Agency of Original Jurisdiction (AOJ).

As an additional matter, the Board notes that in a February 2016 statement, the Veteran's accredited representative indicated he was also seeking dental treatment based upon his bruxism claim; and, as detailed below, the Board finds service connection is warranted for bruxism.  However, in dental claims, the RO adjudicates the claim of service connection and the VA Medical Center (MC) adjudicates the claim for outpatient treatment.  The record available for the Board's review does not show a formal decision has been made on issue of entitlement to VA dental treatment by the appropriate AOJ.  Therefore, the Board does not have jurisdiction over the claim of entitlement to VA dental treatment, and it is referred to the AOJ for appropriate action.  See 77 Fed. Reg. 4469 (Jan. 30, 2012).


FINDINGS OF FACT

1.  The competent medical and other evidence of record does not reflect the Veteran's service-connected PTSD with depression is manifested by deficiencies in most areas, such as work, school, judgment, or thinking due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a worklike setting).

2.  The competent medical and other evidence of record reflects Veteran's overall level of occupational and social impairment due to his service-connected PTSD with depression is best characterized as reduced reliability and productivity.

3.  The competent and credible evidence of record reflects the Veteran's bruxism is secondary to his PTSD.

4.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War era.

5.  The competent medical and other evidence of record reflects the Veteran has cardiovascular signs or symptoms of episodic bradycardia and episodic tachycardia that has no underlying cardiac pathology or any other known clinical diagnosis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for service-connected PTSD with depression are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a grant service connection for bruxism as secondary to service-connected PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for a grant of service connection for an undiagnosed illness manifested by cardiovascular signs or symptoms of episodic bradycardia and episodic tachycardia are met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Initially, the Board notes that for the reasons stated below it finds that service connection is warranted for his bruxism, as well as an undiagnosed illness manifested by episodic bradycardia and episodic tachycardia.  Further, the Veteran has indicated in various statements that service connection for an undiagnosed illness manifested by cardiovascular signs or symptoms is the benefit he is seeking on appeal for this claim.  Accordingly, no further discussion of VA's duties to notify and assist is warranted on this matter.

Regarding the Veteran's PTSD claim, the Board notes that this claim originates from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify for this claim is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board further notes the Veteran has been provided with notification in regard to his appeal via letters dated in February 2010, June 2010, April 2014, and August 2014.  All of these letters were sent prior to the most recent adjudication below via a March 2015 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of the information and evidence necessary to substantiate a service connection claim, the information and evidence used by VA to determine disability rating(s) and effective date(s), what information and evidence he must submit, and what information and evidence will be obtained by VA.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied regarding the issues adjudicated by this decision.  The Veteran's service treatment records are on file, as are various post-service medical records.  Granted, as detailed in a June 2010 memorandum, it was determined below that his complete service treatment records were not available for review.  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Board further notes the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which documents a dental disability due to his bruxism for which compensation may be paid under VA regulation; or which documents symptoms of his service-connected PTSD with depression that is not reflected by the evidence already of record.  As part of his Substantive Appeal, he indicated he did not desire a hearing in conjunction with this case.  Moreover, he was accorded VA medical examinations in March 2010, April 2010, and September 2014 which, as detailed below, made findings relevant to the issues adjudicated herein.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these examination, nor has the Veteran reported his service-connected PTSD with depression has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are  adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

PTSD with Depression

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436  (2002).  More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, 
§ 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment consistent with that schedular rating.

Initially, the Board notes the record reflects the Veteran's service-connected PTSD is manifested by symptoms such as depressed mood, anxiety, and chronic sleep impairment.  However, such symptoms are generally associated with a 30 percent evaluating under the rating criteria.  Similarly, the September 2014 VA examination noted the Veteran's PTSD was manifested by symptoms such as impairment of short and long term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships which are symptoms generally associated with the current 50 percent evaluation.

The Board acknowledges the evidence indicates problems with family relations, to include the September 2014 VA examination's notation he was estranged from his children to some degree.  In addition, there is the already noted symptom of depressed mood.  However, the April 2010 VA psychiatric examination noted that while the Veteran was unemployed at that time, he had previously worked for a year at a manufacturing production company with 4 months as supervisor.  Further, at that time, he was doing well in nursing school.  The more recent September 2014 VA examination noted that while the Veteran did have some difficulties he was presently working as an ER nurse.  As such, it does not appear his PTSD has resulted in the type of deficiencies in areas such as work or school associated with the next higher rating of 70 percent.

The Board also notes that the March 2010 VA examinations included findings of normal judgment; and the April 2010 VA examination found his insight and judgment to be pretty good.  In addition, his thought process were found to be clear, coherent, goal-directed and logical on the April 2010 VA examination; while thought content was free of any obsessions, compulsions, delusions or hallucinations.  No impairment of judgment, thought process, or thought content was otherwise noted on the September 2014 VA psychiatric examination or the other evidence of record.  Further, a September 2014 VA TBI examination found his judgment to be normal.  Thus, it does not appear he had the type of deficiencies in thinking or judgment associated with the 70 percent criteria.

The March 2010 VA examination further noted the Veteran had no suicidal ideation or attempts; while the April 2010 VA examination noted no active or passive suicidal ideation.  The September 2014 VA examination noted the Veteran presented with no past history of active suicidal thoughts or attempts.  Although a past incident of very passive suicidal ideation, fleeting, was noted which lead towards a 3 day observation, it was following the loss of a child and had not subsequently occurred.  The Veteran also denied any intent, plans, wishes, or goals to harm self or others at this examination.  

In addition, the record does not include evidence of obsessional rituals which interfere with routine activities; nor near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively to include on the September 2014 VA examination.  Moreover, the March 2010 VA examinations included findings of no obsessive behavior, and that his behavior was appropriate.  The September 2014 VA TBI examination found his social interaction was routinely appropriate.

VA treatment records dated in June and December 2009 note the Veteran's speech was coherent.  The March 2010 VA examinations found no speech difficulties; and the April 2010 VA examination found his speech was normal.  No speech impairment was noted on the September 2014 VA psychiatric examination; while the September 2014 VA TBI examination noted the Veteran was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.

The Board further observes that the June and December 2009 VA treatment records note the Veteran was alert and oriented; the March 2010 VA examinations noted orientation was normal and appropriate to person, place, time and situation.  There is no other evidence demonstrating spatial disorientation, to include the September 2014 VA examinations.

The June and December 2009 VA treatment records also noted the Veteran was adequately groomed.  The April 2010 VA psychiatric examination noted he was casually-dressed and groomed and appeared to be in no acute distress.  Nothing in the other evidence of record reflects his service-connected PTSD with depression has resulted in neglect of personal appearance and hygiene.  

In view of the foregoing, the Board finds the competent medical and other evidence of record does not reflect the Veteran's service-connected PTSD with depression is manifested by deficiencies in most areas, such as work, school, judgment, or thinking, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances (including work or a worklike setting).  

The Board acknowledges that there is evidence of irritability and angry outbursts, to include on the September 2014 VA psychiatric examination.  However, it does not appear the Veteran has had the type of periods of violence associated with impaired impulse control since his separation from service.  In fact, the April 2010 VA examination noted he had no impulse control issues.  Nevertheless, the September 2014 VA psychiatric examination did find his PTSD was manifested by inability to establish and maintain effective relationships, even though the fact he was noted as having friendships with people from the military on the April 2010 and September 2014 VA psychiatric examinations appears contrary to a finding he is unable to maintain such effective relationships.  Further, the record indicates other symptoms due to his service-connected PTSD not explicitly noted in the rating criteria to include intrusive thoughts, exaggerated startle response, and hypervigilance.  Consequently, and in accord with the holding of Mauerhan, supra, and Vazquez-Claudio, supra, the Board must determine whether the Veteran's PTSD with depression symptoms are of similar severity, frequency, and duration as to result in the level of occupational and social impairment associated with a rating in excess of 50 percent.

The Board acknowledges that the veteran's PTSD has resulted in occupational and social impairment.  However, all compensable evaluations under the schedular criteria include such impairment.  Therefore, the issue is whether the level of the veteran's occupational and social impairment is of such severity as to warrant a rating in excess of 50 percent.

Of particular importance in evaluating the veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, the Board notes that VA treatment records dated in December 2008 assigned a GAF score of 70.  The June 2009 VA treatment records assigned a GAF score of 55, while the December 2009 VA examination assigned a GAF of 60.  The April 2010 VA psychiatric examination assigned a GAF of 61 to 70.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the Diagnostic and Statistical Manual of Mental Disorders (DSM), for rating purposes); see also Carpenter, supra.

In short, clinicians who evaluated the Veteran found his PTSD with depression has generally resulted in mild to moderate occupational and social impairment.  Although the September 2014 VA psychiatric examination did not assign a GAF score, the examiner indicated the Veteran's overall level of occupational and social impairment due to his service-connected PTSD with depression was best characterized as reduced reliability and productivity.  The Board concurs with this finding as it is consistent with the other evidence of record to include the aforementioned GAF scores, the fact the Veteran has maintained friendships over the years with fellow military personnel, he successfully completed nursing school, and despite some problems is presently working as an ER nurse.  Such impairment is consistent with his current 50 percent evaluation.

For these reasons, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 50 percent for his service-connected PTSD with depression.  In making this determination, the Board took into consideration the applicability of "staged" rating(s), but found no distinctive period(s) where the Veteran met the criteria for a higher rating.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD.  By its own terms, as well as the holdings in Mauerhan and Vazquez-Claudio, the schedular criteria is not limited to the symptoms mentioned in the rating schedule.  As detailed above, the Board's focus was the affect all of his PTSD symptoms have upon his functional ability particularly the extent of occupational and social impairment.  Therefore, the Board finds that the rating criteria are adequate to evaluate the Veteran's service-connected PTSD and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, as noted above, the record reflects the Veteran is working as an ER nurse.  Moreover, he is currently in receipt of a combined schedular rating of 100 percent due to all of his service-connected disabilities.  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.



Bruxism

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In this case, a thorough review of the Veteran's available service treatment records indicates he did have in-service dental treatment, but does not demonstrate any in-service dental trauma or that he was diagnosed with bruxism during his active service.  The Board acknowledges the Veteran engaged in combat while on active duty, exemplified in part by the fact he is a recipient of the Combat Infantryman Badge.  Under the law, if a veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, in this case it does not appear the Veteran has contended he has bruxism due to trauma that occurred while engaged in combat.  Rather, this claim is based upon his bruxism being secondary to his service-connected PTSD.

The Board notes that service connection may be established for a disability that has been caused or aggravated by an already service-connected disability.  See 38 C.F.R. § 3.310.  Further, the record does reflect the Veteran's bruxism is secondary to his PTSD, to include a March 2010 VA dental examination which opined it was due to stress.  Moreover, it was acknowledged by the RO as being a symptom of the PTSD.  

The Board acknowledges that, under current law, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. 
§ 4.150.  Compensation is available for loss of teeth if such loss is due to the loss of substance of body of the maxilla or mandible, but only if such bone loss is due to trauma or disease (such as osteomyelitis), and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id; Note to Diagnostic Code 9913.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  Here, the competent medical and other evidence of record does not reflect the Veteran's bruxism has resulted in a dental disability for which compensation is payable.  For example, the March 2010 VA dental examination noted the Veteran's bruxism had resulted in generalized moderate occlusal and incisal attrition or wear, but there was no loss of teeth due to loss of substance of the body of the mandible or maxilla.  Nevertheless, the record indicates the Veteran's bruxism itself is a disability of the jaw, and not an actual dental disability.  Moreover, the law mandates resolving all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In view of the foregoing, the Board finds that service connection is warranted for bruxism as secondary to the service-connected PTSD.

Heart Disability

In this case, the Board notes the competent medical evidence does not reflect the Veteran has been diagnosed with a chronic heart disability.  For example, his available service treatment records reflect his heart was consistently evaluated as normal on service examinations.  A March 2010 VA general medical examination noted he had no history of myocardial infarction, rheumatic fever, hypertension, hypertensive heart disease, heart rhythm disturbance, valvular heart disease including prosthetic valve, congestive heart failure, or other heart disease.  No heart impairment was noted on physical examination or X-ray.  Similarly, a September 2014 VA examination noted that a January 2014 chest X-ray was normal, to include normal heart size.  Although the Veteran was found to have episodic bradycardia and episodic tachycardia on the September 2014 VA examination, no underlying cardiac pathology was detected.

Congress, as a general rule, limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. 
§§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, the general rule is that in the absence of proof of present disability there can be no valid claim.  

The Board notes, however, that the record reflects the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War era.  Consequently, he is entitled to consideration of the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 which provides, in pertinent part, that service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  For purposes of 38 C.F.R. 
§ 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, cardiovascular signs or symptoms.  Further, the Veteran has indicated he is seeking service connection on such a basis, and that a grant of service connection for such disability would satisfy his claim.

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

In this case, as discussed above, the September 2014 VA examination reflects the Veteran does have cardiovascular signs or symptoms of episodic bradycardia and episodic tachycardia.  Further, such signs or symptoms have not been attributed to a known clinical diagnosis of a chronic heart disability.  In fact, as noted above, the September 2014 VA examination found no underlying cardiac pathology was detected.  There is also no affirmative evidence which explicitly finds that these cardiovascular signs and symptoms were not incurred during the Veteran's active service, or due to a supervening condition or event.  Moreover, the Board reiterates the law mandates resolving all reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In view of the foregoing, the Board finds that service connection is warranted for an undiagnosed illness manifested by cardiovascular signs or symptoms of episodic bradycardia and episodic tachycardia are met.  


ORDER

An initial rating in excess of 50 percent for service-connected PTSD with depression is denied.

Service connection for bruxism as secondary to service-connected PTSD is granted.

Service connection for an undiagnosed illness manifested by cardiovascular signs or symptoms of episodic bradycardia and episodic tachycardia is granted.


REMAND

The Board acknowledges that the Veteran was accorded VA examinations regarding his TBI claim in March 2010 and September 2014.  However, the September 2014 VA examination concluded that specific neuropsychological testing was required to determine whether the Veteran had TBI residuals.  Although the record reflects efforts were made to schedule the Veteran for such testing to include an October 2014 letter, they were unsuccessful.  

Under 38 C.F.R. § 3.326(a), individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Despite the foregoing, the Board notes that the Veteran's representative contended in the February 2016 written statement that he disagreed with a finding that he missed scheduled neuropsychological testing.  Rather, it was asserted he had a new job which he did not want the scheduled examination to interfere with; and indicated his desire and willingness to report for such an examination.  Further, the Board notes he has reported for other examinations regarding this case.  Therefore, the Board finds that he should be provided with an additional opportunity to appear for such examination/neuropsychological testing.  Consequently, a remand is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for TBI since September 2014.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.  

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service TBI symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination with appropriate to determine the nature and etiology of his claimed TBI.  The claims folder should be made available to the examiner for review before the examination.

Following the examination, to include the type of neuropsychological testing indicated by the September 2014 VA examination, the examiner shoulder express an opinion as to whether it is at least as likely as not the Veteran currently has TBI residuals as a result of his active service.
8
A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the TBI issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in March 2015, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


